DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 21, 2022 is acknowledged. Claims 1, 2, 5-7, 9-11, 13-15 and 18-22 remain pending. Applicant amended claims 1, 2, 6, 7, 9-11, 13-15 and 18-21. 
Response to Arguments
The amendment necessitated the new grounds of rejection below. However, the claims remain rejected based on the disclosure of Slobodan et al. That said, Applicant's arguments with respect to Slobodan et al. have been fully considered but they are not persuasive. 
In general, Applicant argues that the claims are patentable over the disclosure of Slobodan et al. because Slobodan et al. do not disclose the claimed registration feature (Remarks 11). Specifically, Applicant argues that Slobodan et al. fail to disclose three limitations recited in independent claims 1, 2 and 20 attributed to the claimed registration feature. The argument is not persuasive. The examiner maintains that Slobodan et al. teach the limitations. 
1) Regarding the limitation, “the tip target location comprising a single aperture…”, Applicant argues that Slobodan et al. disclose three apertures whereas the claims recite a single aperture. The argument is not persuasive for the following reasons:
a) Because the limitation “single aperture” is preceded by “comprising” (as opposed to “consisting of”), the claims do not preclude multiple apertures. Consequently, Applicant’s argument that the claimed invention is patentably distinct from Slobodan et al. because Slobodan et al. disclose more than one aperture isn’t persuasive. That said, any one of the apertures illustrated in Figure 7 of Slobodan et al. can correspond to the claimed “single aperture”, which is sufficient to anticipate the limitation. 
b) The rejections of claims 1, 2 and 20 are based on Figures 5A and 5B, not Figure 7. According to the specification, Figures 5A and 5B illustrate an embodiment wherein each sample port aligns with one well of an electrophoresis gel (i.e. a tip target location consists of a single aperture), whereas Figure 7 illustrates an embodiment wherein one sample port connects to multiple wells of an electrophoresis gel. Because Applicant’s argument is based on an embodiment comprising different arrangement of features relative to the embodiment relied upon in the rejection, Applicant’s argument is not persuasive. 
2) Regarding the limitation, “the side walls tapering toward each other…”, Slobodan et al. explicitly disclose that the side walls 568 and 569 are sloped (see [0068]), and Fig. 5A illustrates the walls sloping inwardly. Consequently, Applicant’s argument that Slobodan et al. do not disclose the limitation “the side walls tapering toward each other…” is not persuasive. 
3) Regarding the limitation “a width of the tip landing zone…is greater than a width of the aperture”, Applicant argues that when the tip landing zone taught by Slobodan et al. is large enough to accommodate a splayed tip, the tip cannot reach a well that is narrower than the width of the tip landing zone without the use of a registration feature. The argument is not persuasive because Applicant’s remarks are not commensurate with the claim language. Contrary to Applicant’s remarks regarding what the limitation conveys, the limitation merely requires a width of the landing zone to be greater than a width of the aperture when viewed from a top down perspective. In the case of Slobodan et al., a width of the landing zone (width of 560) is greater than a width of the aperture (width of 566) from the claimed perspective (see Fig. 5A). Consequently, the examiner maintains that Slobodan et al. disclose the limitation, “a width of the tip landing zone…is greater than a width of the aperture”. 
Regarding Applicant’s discussion of the differences between Slobodan et al. and Applicant’s invention based on additional pipette movements required to operate the invention taught by Slobodan et al., the rejections are based on Figures 5A and 5B of Slobodan et al., not Figure 7. Based on the embodiment illustrated in Figures 5A and 5B of Slobodan et al., a pipette tip need only be moved in a single lateral direction to guide the pipette tip to the aperture.
For the foregoing reasons, the claims remain rejected based on the disclosure of Slobodan et al.  
Claim Objections
Claim 21 is objected to because of the following informalities:  
In line 8 of claim 21, the limitation “the guiding path” should be changed to “the at least one guiding path”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 13-15, 18, 19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite because the last clause recites “the pipette tip” multiple times and “the sample port” even though the claim previously recites “at least one pipette tip” and “a plurality of sample ports”. It is unclear to which pipette tip and which sample port the limitations refer.  
Claim 13 is indefinite. Because the electrophoretic gel apparatus is not a part of the claimed invention, the recitation of the apparatus is merely hypothetical. Consequently, absent the claim specifying the relevant dimensions of the matrix material and the location of the well, the specific adaptation that the claim is trying to recite is indefinite (i.e. it is unclear in what ways claim 13 further limits claim 11). 
Likewise claims 14 and 15 are indefinite. 
Claim 21 recites “the first plurality of sample ports”. There is no antecedent basis for the limitation. 
Claim Rejections - 35 USC § 112
Claims 9 and 13-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 fails to further limit the claimed invention because the claim simply recites in inherent ability of an aperture. All apertures are configured to allow liquid to flow therethrough. 
Claim 13 fails to further limit the claimed invention because the electrophoretic gel apparatus and the matrix are not a part of the claimed invention. Consequently, the gel can comprise any hypothetical size and shape with a well at any location, meaning that any aperture positioned at any location can satisfy the claim. 
Likewise, claims 14 and 15 fail to further limit the claimed invention. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
Claims 1, 2, 5-7, 9-11, 13-15, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobodan et al. (WO 2015/106356 A1).
With respect to claims 1 and 2, Slobodan et al. disclose a device for use with a multichannel pipette comprising at least one pipette tip, the device comprising (see Fig. 5 and 5A): 
-a body having an upper surface 514 and a lower surface 512, the body comprising: 
-a plurality of sample ports 560 (see Fig. 5), each sample port comprising (see Fig. 5A):
-a cavity 564 extending into the body from the upper surface 514 towards the lower surface 512, but not traversing the body, the cavity comprising side walls 568 and 569 
-a bottom defined by a floor plate (shelf connected to aperture 566), and 
-a registration feature (walls 568 and 569), the registration feature comprising: 
-tip landing zone1 formed by the side walls 568 and 569 and having a perimeter larger than a width over which axial deviation of a pipette tip orifice from a pipette tip central axis does not exceed2;  
-a guiding path1 for guiding a pipette tip along an axis from the tip landing zone to a tip target location, the tip target location comprising a single aperture 566 that traverses the body between the floor plate and the lower surface of the body; and
-a tip guide rail (rim) enclosing a perimeter of the registration feature, wherein at least a portion of the tip guide rail is formed by the endpoints of the side walls 568 and 569 of the cavity 564 extending from tip landing zone to the single aperture 566, wherein a width of the tip landing zone exceeds a width of the aperture 564 when viewed from the upper surface towards the lower surface (see Fig. 5A);
wherein the sample ports are arranged on the body to receive at least one pipette tip held by the multichannel pipette (see Fig. 5), and further wherein the tip guide rail directs the pipette tip to the single aperture by movement of the pipette tip in a single lateral direction relative to the aperture (see Fig. 5A). 
1Because the claimed elements are nominally referred to as “zone” and “path”, respectively, they are considered intangible elements of the claimed invention (i.e. spatial coordinates within the device). Consequently, prior art need not comprise tangible features that correspond to said elements. 
2The scope of the limitation “axial deviation of a pipette tip orifice from a pipette tip central axis” is inherently abstract since the axial deviation can potentially differ for every pipette tip, and the axial deviation can potentially be zero. Consequently, any perimeter, including the perimeter of the tip landing zone taught by Slobodan et al., is deemed to anticipate the limitation.     
With respect to claims 5 and 6, because the registration feature is tapered (see Fig. 5A), the guiding path comprises a contiguous gradient having a gradient slope made with respect to an axis along which a pipette tip travels when guided by the guiding path from the tip landing zone to the tip target location.  
With respect to claim 7, the entire device, including the registration feature, can be made from PMMA (see [0086]).  
With respect to claims 9 and 10, the aperture 566 is large enough to allow a pipette tip to be inserted at least partially therethrough (see [0067]). Naturally, the aperture must also be large enough to allow liquid to pass therethrough. 
With respect to claim 11, the device is adapted to engage with tops of the side walls of an electrophoretic gel apparatus 580 (see Fig. 5B).  
With respect to claims 13-15, the claims are indefinite and they fail to further limit the claimed invention, as discussed above. Nevertheless, the device is configured to overlay a well of an electrophoretic matrix material 580 so as to form a lid for the matrix material 580 (see Fig. 5B). 
With respect to claim 18, the plurality of sample ports are positioned in a row (see Fig. 5).  
With respect to claim 20, the device can be a lid 110 of a cassette 100 such that the upper surface and the bottom surface of the device correspond to the outer surface and the inner surface of the lid, respectively (see [0008]). The cassette 100 comprises (see Fig. 1): 
-a tray 120 having a floor and two pairs of opposing side walls extending upwardly from the floor, the tray at least partially defining a plurality of assay channels 202 (see Fig. 2), each assay channel 202 extending between a pair of buffer reservoirs 230 and 232 (see Fig. 2); and
- the lid 110 adapted to engage the side walls of the tray, thereby creating a space between the tray floor and the lid, wherein the plurality of ports are configured to introduce samples into the assay channels 202 (see [0008]). 
With respect to claim 21, because the registration feature is tapered (see Fig. 5A), the width of the tip landing zone is larger than the width of the tip target location in each sample port. 
With respect to claim 22, the cassette further comprises a plurality of jersey walls extending from the lid into the space between the tray and the lid, at least partially providing a barrier between the assay channels 202 (see [0013] and Fig. 12).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slobodan et al. 
While Slobodan et al. do not disclose that the plurality of sample ports are arranged in two or more offset parallel rows, given that the device is configured to overlay an electrophoretic matrix material 580 such that the sample ports 560 align with corresponding wells 582 of the matrix material 580 (see Fig. 5B), it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 in a format that corresponds to a format of conventional electrophoretic matrix materials. According to Applicant’s own disclosure (see [0006]), electrophoretic matrix materials having wells arranged in offset parallel rows are well-known in the art. That said, it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 of the Slobodan et al. device in offset parallel rows.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796